Citation Nr: 1117845	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to June 23, 2008.

3.  Entitlement to an increased evaluation in excess of 30 percent for bilateral hearing loss from June 23, 2008 to May 28, 2009.

4.  Entitlement to an increased evaluation in excess of 10 percent for limitation of flexion of the right knee with degenerative joint disease and history of lateral meniscus removal.

5.  Entitlement to an initial evaluation in excess of 10 percent for limitation of extension of the right knee.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from January 2007, November 2007, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Togus, Maine and Detroit, Michigan (RO).  Jurisdiction of the case has subsequently transferred to the RO in Detroit, Michigan.


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis for residuals of a head injury.

2.  The October 2006 private audiological examination revealed Level III hearing acuity, bilaterally.

3.  The June 2008 private audiological examination revealed Level VII hearing acuity in the right ear and Level VI hearing acuity in the left ear.

4.  Manifestations of the Veteran's right knee with degenerative joint disease and history of lateral meniscus removal include limitation of flexion of the leg, at most, to 120 degrees and limitation of extension of leg, at most, to 10 degrees.


CONCLUSIONS OF LAW

1.  Residuals of a head injury was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial compensable evaluation prior to June 23, 2008, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The criteria for an evaluation in excess of 30 percent from June 23, 2008 to May 28, 2009, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

4.  The criteria for an evaluation in excess of 10 percent for limitation of flexion of the right knee with degenerative joint disease and history of lateral meniscus removal have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

5.  The criteria for an evaluation in excess of 10 percent for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's August 2008 and June 2007 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's August 2006 and June 2007 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected bilateral hearing loss arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U. S. ___ (2009) (slip op., at 15) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has provided the Veteran with VA examinations to determine the etiology of any residuals of a head injury found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These medical examinations were based upon a complete review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements, and the VA examiners provided written rationales for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA has also provided the Veteran with multiple VA examinations to determine the current severity of his bilateral hearing loss and right knee degenerative joint disease.  38 C.F.R § 3.159(c)(4).  The VA examiners discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr, 21 Vet. App. at 312; see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  In the May 2009 VA audiology examination report, the VA examiner noted the Veteran's inability to communicate without use of lip reading.  In addition, the maximum disability evaluation of 100 percent was granted for the Veteran's bilateral hearing loss based on the results of the May 2009 audiological examination, therefore the Veteran was not prejudiced thereby.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran claims that he sustained a closed head injury in an inservice incident involving explosion of the vehicle in which he rode.  He reported that he was knocked unconscious during the explosion and did not remember exactly what happened during the incident.  He believes that this inservice head injury caused his current loss of sense of smell and taste, as well as recurrent headaches.

The Veteran's service treatment records are negative for any complaints, treatments, or diagnoses of a head injury or any neurologic disorder.

The Veteran was afforded a VA examination in June 2007 in conjunction with his service connection claim.  The VA examiner stated that the Veteran's claims file was reviewed.  The examiner noted that review of the record, to include the Veteran's service treatment records, revealed no treatment for residuals of a head injury or neurological problems.  The Veteran gave a history of the vehicle explosion incident in service.  He stated that he was riding in a personal carrier when it encountered an explosive device.  He awoke to a crew member asking if he was alright and had a headache.  He stated that he had residuals of head injury from this incident although he stated no diagnoses related to a closed head injury.  In this regard, he reported symptoms of decreased concentration, short term memory problems, depression/anxiety, mood swings, increased irritability, difficulty with interpersonal relationships, and avoiding conflicts.  He also reported a history of headaches occurring at least weekly but no daily, and loss of sense of smell and taste due to a closed head injury.  Computerized tomography of the head revealed no evidence of subarachnoid hemorrhage or extra-axial collection.  The impression was that no acute intracranial abnormality was identified.  After an x-ray of the sinuses, the impression was probable ethmoid sinusitis and left maxillary sinusitis.  The examiner concluded that there was no evidence of chronic physical condition related to head injury.

In regard to alteration in sense of smell and taste, the Veteran reported the onset of this problem was about 30 years previously but he never sought medical treatment for this condition.  He stated that he had difficulty smelling food on the table or tasting bitter and sour things.  The examiner stated that while the Veteran claimed a head injury caused loss of sense of taste and smell, his sense of taste was intact on clinical examination.  The examiner opined that the Veteran had ethmoid and left maxillary sinusitis which caused reduced air flow through the nose, with swelling and thickening of the nasal mucosa and therefore a reduction in his sense of smell.  The examiner stated that the Veteran's ethmoid and left maxillary sinusitis was not caused by or a result of active duty military service.  The examiner concluded that there was no evidence of other physical findings related to a head injury.  The examiner also stated that the Veteran had a current diagnosis of posttraumatic stress disorder (PTSD) which likely accounted for the symptoms described by the Veteran, to include decreased concentration, short term memory problems, depression/anxiety problems, and mood swing.

In a June 2009 VA general medical examination report, the Veteran reported that since the concussion and loss of consciousness in January 1967, he experienced recurrent mild headaches.  He described that it was a dull pressure-like moderate pain and occurred twice per week.  He denied any associated scotoma, diplopia, photophobia, phonophobia, paresis, paresthesias, nausea, or vomiting.  The duration of the headaches was 1 to 3 minutes and he did not take any medication for the headaches.  

On neurologic examination, cranial nerve I showed that the Veteran was able to identify any of three odors that were presented for him to smell with his eyes closed.  Cranial nerves II through VII were intact and cranial nerve VIII revealed moderate bilateral auditory deficits.  Cranial nerves IX through XII were intact.  As to the Veteran's inservice head injury, the examiner noted that the Veteran satisfied the criteria for mild traumatic brain injury due to the concussion and loss of consciousness for approximately 5 minutes as there was traumatically induced physiological disruption of brain function indicated by loss of consciousness.  The examiner noted that the Veteran had loss of memory for events immediately after the accident for approximately five minutes, which had been permanent, and focal neurological deficits composed of confusion and a severe headache when he awoke in the personal carrier vehicle.  However, the examiner stated that the Veteran did not exhibit a posttraumatic encephalopathy or permanent brain damage due to this incident and he recovered from the mild traumatic brain injury in service.  Specifically, the examiner stated that the Veteran had a transient headache due to concussion, but it resolved.

As for the Veteran's recurrent headaches that were nonspecific in type, the examiner opined that the mild traumatic brain injury sustained in January 1967 was mild and not the cause of the chronic ongoing headaches.  The examiner stated that the ongoing headaches were secondary to chronic PTSD that the Veteran exhibited since he served on active duty.

After a careful review of the record, the Board finds that service connection for residuals of a head injury is not warranted in this case.  There is no competent evidence of record showing a current diagnosis for residuals of a head injury.  

The Board considered lay statements by the Veteran that he sustained a head injury in service during a vehicle explosion that he believed caused loss of sense of smell and taste and recurrent headaches.  The Board accords substantial weight to the Veteran's lay testimony regarding the post-traumatic head injury despite the lack of notion in the official record contemporaneous with the alleged trauma.  Smith v. Derwinski, 2 Vet. App. 137(1992).  However, while the Veteran's statements are competent and credible evidence of the occurrence of the claimed in-service incident where he sustained a head injury due to a vehicle explosion, these statements are not competent to show that the symptoms described by the Veteran are caused by such inservice incident.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); but see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Here, medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician in ophthalmology.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); but cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  

The June 2007 examiner concluded that there was no evidence of chronic physical condition related to head injury.  In regard to alteration in sense of smell and taste, the examiner stated that the Veteran's sense of taste was intact on clinical examination and that the partial loss of sense of smell was caused by reduced air flow through the nose and swelling and thickening of the nasal mucosa due to his ethmoid and left maxillary sinusitis.  The examiner also stated that the Veteran's PTSD likely accounted for the symptoms of decreased concentration, short term memory problems, depression/anxiety problems, and mood swing.  As for the Veteran's recurrent headaches, the June 2009 VA examiner opined that the mild traumatic brain injury sustained in Vietnam in January 1967 was mild and not the cause of the chronic ongoing headaches, which were secondary to chronic PTSD that the Veteran exhibited since he served on active duty.  Accordingly, service connection is currently in effect for headaches as secondary to the Veteran's service-connected PTSD.

Consequently, there is no evidence of record that the Veteran experiences any residuals of a head injury at any time during the pendency of this claim.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of medical evidence showing a current diagnosis for residuals of a head injury, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Evaluation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A. Bilateral Hearing Loss

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

In January 2007, the RO issued a rating decision which granted service connection at a noncompensable evaluation for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective from June 20, 2006.  The Veteran filed a timely notice of disagreement as to the initial noncompensable evaluation assigned and perfected the appeal in August 2008.  Subsequently, by a January 2010 rating decision, the RO increased the evaluation to 30 percent effective June 23, 2008 and a 100 percent evaluation effective May 29, 2009, for the Veteran's bilateral hearing loss under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran continues to seek increased ratings in this matter.  See Fenderson, 12 Vet. App. at 126 (finding that staged ratings may be assigned for separate periods of time based on facts found); AB v. Brown, 6 Vet. App. 35 (1993) (holding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Consequently, a claim of entitlement to an initial compensable evaluation prior to June 23, 2008, and a claim of entitlement to an evaluation in excess of 30 percent from June 23, 2008 to May 28, 2009, for bilateral hearing loss were certified to the Board for appellate review.

I. Initial Compensable Evaluation prior to June 23, 2008

In a June 2006 letter, J.Z. M.D. stated that the Veteran had been aware of hearing loss and tinnitus since his noise exposure in the military and that the audiometric testing showed bilateral down sloping moderate sensorineural hearing loss.

A June 2006 private audiology examination revealed pure tone thresholds, in decibels, as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
30
30
LEFT
10
25
35
40
45

Speech recognition ability of 92 percent was reported, bilaterally.  There is no indication, however, that the speech recognition scores were derived using the Maryland CNC controlled speech discrimination test.  See 38 C.F.R. § 4.85(a).  Consequently, the Board is unable to consider this private examination result in its decision.

An October 2006 private audiology examination revealed mild sloping to severe sensorineural hearing loss, bilaterally.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
45
LEFT
15
25
40
50
50

The private audiologist noted that the audiogram configuration demonstrated a 3000 Hertz notch for both ears, which was consistent with a noise-induced hearing loss, and that speech discrimination score of 84 percent for both ears was good when speech was presented to each ear at a surprathreshold intensity level.  It was indicated that the Maryland CNC list was used.  The Veteran's tympanograms were type A which was consistent with normal middle ear function and otoscopy revealed a clear view of the tympanic membrane, bilaterally.

Applying the October 2006 results to the Rating Schedule reveals a numeric designation of Level III in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Moreover, during this time, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86.

II. Evaluation from June 23, 2008 to May 28, 2009

In a June 2008 private audiology examination, the Veteran stated that approximately a year and half previously, he noted progression in his hearing loss, bilaterally.  It was noted that the hearing loss reached a point where it was a problem and a limitation to him.  The private audiologist stated that the audiogram revealed severe bilateral sensorineural hearing loss, with excellent discrimination at the 10 through 15 decibel sensation level.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
75
90
LEFT
70
60
70
75
90

Speech recognition ability of 92 percent in the right ear and 96 percent in the left ear were reported, however, with no indication that these speech recognition scores were derived using the Maryland CNC controlled speech discrimination test.  See 38 C.F.R. § 4.85.  Consequently, the Board is unable to determine the numeric designation for hearing impairment from Table VI.  38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  However, the June 2008 results for the bilateral ears meet the criteria for an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  Applying Table VIa to the June 2008 private audiological findings for both ears results in a numeric designation of Level VII in the right ear and Level VI in the left ear.  Id.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 30 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.

III. Additional Consideration

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  

Consideration has been given as to whether the currently assigned disability ratings for bilateral hearing are inadequate and it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his currently assigned disability ratings for bilateral hearing loss inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology for bilateral hearing loss.  As demonstrated by the evidence of record, the Veteran's hearing loss disability on the July 2003 VA audiological examination was manifested by Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. §§ 4.85, Table VI, 4.86 Table VIa.  Prior to June 23, 2008, the audiological examination shows Level III hearing acuity, bilaterally.  See id.  From June 23, 2008 to May 28, 2009, the audiological examination shows Level VII hearing acuity in the right ear and Level VI hearing acuity in the left ear.  Id.  When comparing this disability picture with the criteria contemplated by the Rating Schedule, the Board finds that the Veteran's hearing impairment is more than adequately contemplated by the current disability ratings for his service-connected bilateral hearing loss.  Higher ratings are provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case at any time during the pertinent appeal period.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

B.  Right Knee

Historically, in a March 1969 rating decision, service connection was granted for residuals of lateral meniscus removal of the right knee effective October 16, 1968 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The Veteran filed his present claim for an increased evaluation in excess of 10 percent for his right knee disability.  A January 2007 rating decision continued a 10 percent evaluation for limitation of flexion of the right knee with degenerative joint disease and history of lateral meniscus removal under Diagnostic Code 5259-5261 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  The Veteran filed a timely notice of disagreement as to the currently assigned disability rating and perfected the appeal in August 2008.

Subsequently, in a January 2010 rating decision, the RO assigned a separate 10 percent evaluation for limitation of extension of the right knee effective November 17, 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and 5261, where a veteran has both a limitation of flexion and limitation of extension of the same leg, limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

Consequently, after perfecting an appeal, a claim of entitlement to an increased evaluation in excess of 10 percent for limitation of flexion of the right knee with degenerative joint disease and history of lateral meniscus removal; and a claim of entitlement to an initial evaluation in excess of 10 percent for limitation of extension of the right knee, are before the Board for appellate review.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to weakness, fatigability, lack of coordination, restricted or excess movement of the joint, and pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In addition, VA General Counsel has also held that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  Specifically, VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  Words such as "slight," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

In a July 2006 private treatment report, the Veteran relayed a history of a right knee injury in 1967 and undergoing lateral meniscectomy during his military service.  He stated that since that time he had more problems with the knee in terms of startup pain, stiffness in the morning, and difficulty getting into certain position.  He reported occasional swelling and a clicking sensation in his knee.  On physical examination, he was walking without a limp and there was no gross atrophy of the leg.  The treating physician stated that there was an audible and palpable click in the lateral aspect of the Veteran's knee, but there was no instability in the anterior, posterior, medical, or lateral aspect.  There was no current effusion.  The Veteran's right knee showed range of motion from 0 to 130 degrees.  X-ray of the right knee showed moderate degenerative change in the lateral compartment of the knee with some narrowing of the joint space.  There were also squaring of the condyles and small osteophyte formation.  The diagnosis was early osteoarthritis secondary to meniscectomy.

The Veteran underwent a VA joint examination in August 2006.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported that since his last VA examination in 1969, he had been unable to walk on uneven surfaces or play golf.  He also reported that he had difficulty with cold weather and avoided going outside in the cold or cross country skiing.  He stated that he retired early from work as a teacher as he could no longer stand well in front of the class.  The Veteran was taking over-the-counter pain medication and limited activity during flare-ups, but did not use any assistive device to walk.  As for current symptoms, he reported giving way, instability, pain, stiffness, weakness, and moderate flare-ups during the winter, but denied deformity, incoordination, decreased speed of joint motion, effusions, symptoms of inflammation, or episodes of dislocation, subluxation, or locking.  Precipitating factors included cold, damp weather condition; and certain types of physical activities, to include standing on the knee for more than 10 minutes, walking on uneven surfaces or over dirt or rocks, and climbing more than two flights of steps.  The Veteran related that he was unable to do chores around the house, pick up things, or do gardening because of the pain in the knee.  He also stated that flare-ups of his knee problems caused marital stress.  The Veteran reported that he was unable to stand for more than a few minutes or walk more than few yards.  He denied any constitutional symptoms of arthritis or incapacitating episodes of arthritis.

On physical examination, his gait was normal with no evidence of abnormal weight bearing.  There was crepitus; however, no mass behind the knee, clicks, snaps, grinding, instability, or patellar or meniscus abnormality was shown.  Active and passive range of motion testing revealed flexion from 0 to 140 degrees, with pain starting at 140 degrees; and extension from -140 to 0 degrees, with pain starting at -135 degrees.  The examiner stated that there was no additional loss of motion on repetitive use of the joint.  There was no joint ankylosis.  The examiner noted that the Veteran's gait on the day of examination was even without a limp or assistance although the Veteran stated that the day of the examination was a good day and the knee was not aching a lot.  X-ray of the knee showed narrowing of the medial and lateral femoral tibial articulation and some degenerative changes on the right patellofemoral joints.   Fracture or dislocation was not shown and overall alignment and articular margins remained preserved.  The impression was degenerative arthritis.  As to the effects of his right knee disability on usual occupation, the Veteran stated that he retired early from his job as a teacher due to knee pain and that he was unable to walk around classroom.  As to the effects of the right knee disability on the daily activities, the examiner noted that there were moderate effects on chores, shopping, exercise, sports, and recreation; mild effects on traveling; and no effects on feeding, bathing, dressing, toileting, grooming, or driving.

In a November 2008 letter, the Veteran's private orthopedist, S.D. M.D., stated that the Veteran was recently evaluated for his right knee pain.  The Veteran reported that in the previous year he noticed more and more pain, stiffness, clicking, and popping.  He also reported that when he walked more than a short distance, he got intense pain and that he had to use a cane when he walked more than a half a block or he developed more pain or limping.  Dr. D. noted that on physical examination, the Veteran had minimal effusion, but some grinding was found.  Range of motion showed 10 degree loss of full flexion and 10 degree loss of full extension, with pain starting at halfway through the range of motion.  Pain was shown with inversion and eversion at about 10 degrees.

The Veteran underwent another VA joint examination in May 2009.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran related that he had been using a cane since his knee injury in service and his knee never got to the point that he could walk very long or run.  He complained of right knee pain and decreased flexion.  He stated that he could not do any sports and he could only walk 50 to 75 yards before his knee hurt and swelled.  He also stated that he could not stand about 5 minutes before it started to hurt and his orthopedic doctor told him that he might be a good candidate for a knee replacement.  As for current symptoms, the Veteran reported giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, and symptoms of inflammation such as swelling and tenderness.  He denied deformity, incoordination, effusions, or episodes of dislocation, subluxation, or locking, or flare-ups of joint disease.  He also denied any constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran stated that he used a cane all the time and a knee brace on occasion.  

On physical examination, the Veteran's gait was antalgic with other evidence of abnormal weight bearing, such as callus formation, skin breakdown, and abnormal shoe wear pattern.  There were effusion, tenderness, and guarding of movement.  No mass behind the knee or patellar abnormality was shown.  The examiner stated that it was not possible to evaluate any meniscus abnormality.  There was objective evidence of pain with active motion of the right knee.  Range of motion testing revealed flexion to 130 degrees and extension to 10 degrees.  The examiner stated that there was no additional loss of motion on repetitive use of the joint despite objective evidence of pain following repetitive motion.  There was no joint ankylosis.  The examiner noted that it was not possible to evaluate the Veteran's right knee for meniscal, tendon, and instability because the Veteran did not allow the examiner to move the knee for examination.  The examiner stated that the Veteran resisted any movement not because his knee was locked in place.  It was noted that the Veteran was able to sit in a chair with his knee bent about 90 degrees.  X-ray of the knees revealed no fracture but showed minimal lateral compartment narrowing on the right.  There were minimal effusion, enthesophytes at the superior patellar margin, and small calcific densities adjacent o the superior patellar tendon.  The impression was mild right-sided degenerative changes at the lateral compartment.  The Veteran reported that he retired in March 2004 because of his service-connected disabilities, to include posttraumatic stress disorder, and low back and knee disabilities.  As to the effects of the right knee disability on the daily activities, the examiner noted that there were severe effects on chores and sports; moderate effects on shopping, exercise, recreation, traveling, and driving; mild effects on bathing and dressing; and no effects on feeding, toileting, or grooming.

A June 2009 VA general medical examination report noted that the Veteran walked slightly slowly using a straight cane.  He limped on the right lower extremity and there was mild weakness of the right thigh and leg.  The right knee exhibited full active and passive range of motion, with extension of the right leg to 0 degrees and flexion to 120 degrees, without laxity of the knee.  These maneuvers produced mild aching pain in the right knee at the junction of the patella and the tibia, and in the intrapatellar tendon, and slight discomfort in the right popliteal fossa.  There was minimal anterior swelling of the right knee in the area about the patella.  The right knee did not exhibit a deformity, crepitation, erythema, or increased warmth.  Straight leg raising test for the right lower extremity was negative, but produced mild pain in the anterior aspect of the right knee.

Throughout the pendency of this appeal, the Veteran's right knee disability has been assigned a 10 percent evaluation.  In order to obtain a rating in excess of 10 percent pursuant to limitation of flexion, the evidence of record must demonstrate right knee flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.  In July 2006, the Veteran was able to flex his right knee to 130 degrees, and during the August 2006 VA examination, he was able to flex his right knee to 140 degrees.  In November 2008 and during the May 2009 VA examination, the Veteran's right knee flexion was shown to be 130 degrees.  On a June 2009 VA examination, the Veteran was able to flex his right knee to 120 degrees.  The findings as to the limitation of right knee flexion resulted in noncompensable evaluations throughout the pendency of this appeal.  Id.  However, according to Diagnostic Code 5003, the Veteran is entitled to a single 10 percent evaluation based on the limitation of flexion of the right knee joint.  Consequently, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee disability at any point during the pendency of this appeal is not warranted based on limitation of right knee flexion.

Additionally, the Veteran is assigned a separate 10 percent evaluation under Diagnostic Code 5261, which governs limitation of extension of the leg.  With respect to the right knee extension, in July 2006 and during the August 2006 VA examination, he was able to extend his right knee to 0 degrees.  In November 2008, his right knee extension was shown to be limited to 10 degrees.  On the June 2009 VA examination, the full extension was shown in the Veteran's right knee.  Consequently, the Veteran has not shown to have limitation of extension to 15 degrees to warrant a disability evaluation in excess of 10 percent.  Thus, an increased evaluation is not warranted based on limitation of extension of the right knee at any time during the current appeal period.

The Board has considered whether there was any additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, not contemplated in the 10 percent evaluations for the Veteran's right knee limitation of flexion and extension.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  The Veteran consistently reported symptoms of pain, stiffness, weakness, and instability in the right knee.  The Veteran also reported inability to walk or stand for an extended period of time.  However, both the August 2006 and May 2009 VA examiners found that there was no additional loss of motion on repetitive use of the joint despite objective evidence of pain following repetitive movement.  In order to support an evaluation in excess of 10 percent, the additional limitation of function loss must, at least, more nearly approximate limitation of right knee flexion to 30 degrees and limitation of right knee extension to 15 degrees, neither of which the Board finds has been demonstrated in this case.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula.  Thus, the Board finds that the effect of the reported symptomatology is contemplated in the currently assigned 10 percent disability evaluations for his right knee limitation of flexion and extension.

In an April 2011 informal hearing presentation, the Veteran contends that he experiences crepitus, effusion, and tenderness in his right knee indicative of symptoms warranting a separate evaluation under Diagnostic Code 5257.  Although the evidence reflects that the Veteran reported giving way, clicking, popping, and instability of his right knee, the objective medical evidence does not show lateral instability of the Veteran's right knee joint on examination.  The July 2006 private physician found that there was no instability in the anterior, posterior, medial, or lateral aspect of the right knee.  The August 2006 VA examiner also found no clicking, snapping, grinding, instability, or any other patellar or meniscus abnormalities.  While the November 2008 private physician noted mild effusion and some grinding, no recurrent subluxation or lateral instability was shown.  The May 2009 VA examiner stated that it was not possible to evaluate the Veteran for any right knee instability because the Veteran resisted any movement but not because his right knee was locked in place.  In addition, the evidence of record demonstrates that there was no subluxation or dislocation of the right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  On both the August 2006 and May 2009 VA examinations, the Veteran denied any episode of dislocation, subluxation, or locking.

Furthermore, Diagnostic Code 5256 is not for application as ankylosis was not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  Specifically, on the August 2006 and May 2009 VA examinations, no ankylosis of the joint was shown.  There is no evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71A, Diagnostic Codes 5258, 5262 (2010).  Finally, evaluations greater than 10 percent are not available under the diagnostic codes pertaining to genu recurvatum or removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2010).

The Board considered whether the evaluations assigned for the Veteran's right knee disability are inadequate and it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The Board concludes that the Veteran's disability picture throughout the entire appeal period is not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's right knee disability is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  Manifestations of the Veteran's right knee with degenerative joint disease and history of lateral meniscus removal include limitation of flexion of the leg, at most, to 120 degrees and limitation of extension of leg, at most, to 10 degrees.  The most severe limitation of motion of the Veteran's right knee shown was 120 degrees of flexion and 10 degrees of extension, with no evidence of recurrent subluxation or lateral instability.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings assigned for his service-connected limitation of the right knee flexion, with degenerative joint disease and history of lateral meniscus removal, and limitation of extension of the right knee.  Ratings in excess of those currently assigned are provided for certain manifestations of the service-connected knee disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

These issues have also been reviewed with consideration of whether staged ratings would be warranted.  However, there is no medical evidence of record that would warrant a rating in excess of those assigned for the Veteran's service-connected right knee disability at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54. 


ORDER

Service connection for residuals of a head injury is denied.

An initial compensable evaluation for bilateral hearing loss prior to June 23, 2008 is denied.

An increased evaluation in excess of 30 percent for bilateral hearing loss from June 23, 2008 to May 28, 2009 is denied.

An increased evaluation in excess of 10 percent for limitation of flexion of the right knee with degenerative joint disease and history of lateral meniscus removal is denied.

An initial evaluation in excess of 10 percent for limitation of extension of the right knee is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


